OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.O. BOX I2308, CAPITOL STATION, AUSTIN, TEXAS 787I I

            OIFIFBCDAlL .,.,.,,.,~,ru.-i!l""'l1"t'B>.·.,rz­
            ST.A.T~ Of
            f'lEIMAln rro~
4/24/2015   P~~VA'if'!E U.OS!E
CARR, VICTOR
On this day, the application
and presented to the Court.
                                                                                                       Abel Acosta, Clerk

    FlETuR· Nrov~~~~mm          -W~                #1853529
               .                     ~002 LAMESA HWY
              ED TDCJ              lfsROWNFIELD, TX 79316

             MATE NO LONGER HERE
                                                                                                                            \
    0 ILLEGIBLE WRITING
                                         flljtl" 11 I' I' I II' I' ;rt•ltll 1111' .. ljl llji•IJt•r• 11 '·I'; rll plrH      I